DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 08/10/2022.
In the instant Amendment, claim 1 has been cancelled; claims 2-3, 8-10, and 15-17 have been amended; and claims 2, 9, and 16 are independent claims.  Claims 2-21 have been examined and are pending.  This Action is made Final.
Response to Arguments
The non-statutory obviousness type double patenting rejection of claims 2-21 is maintained. 
The rejection of claims 2-21 under 35 U.S.C. § 103 is withdrawn as the claims have been amended.
Double Patenting
          The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
          Claims 2-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,893,072. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 2-21 are broader and similar in scope to claim(s) 1-20 in co-pending U.S. Patent No. 10,893,072.  If the claims in Application No. 17/145,819 are allowed, it could improperly extend the “right to exclude” for the same invention in two different Patents.
Claims 2-21 are directed to a system, an method, and a non-transitory machine-readable medium, said system, method, and non-transitory machine-readable medium are associated with the system, method, and non-transitory machine-readable medium claimed in claim(s) 1-20 of the U.S. Patent No. 10,893,072.  
The subject matter claimed in the instant application is fully disclosed in U.S. Patent No. 10,893,072 and is covered by U.S. Patent No. 10,893,072 since U.S. Patent No. 10,893,072 and the instant application are claiming common subject matter.

Allowable Subject Matter
Regarding Claims 2-21, Claims 2-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art, as previously recited, includes Sudia (US 2013/0263226) in view of Wilcox (US 2020/0053121) and further in view of Baudart et al. (US 2019/0116136; Hereinafter “Baudart”). However, none of Sudia, Wilcox, and Baudart teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 2, 9, and 16. For example, none of the cited prior art teaches or suggest the steps of “calculating, in response to determining that the authentication process has failed, a risk rank of the attempt to access based on at least a device parameter or a communication protocol parameter associated with the client computing device; determining a cloned user account associated with the user account, wherein the cloned user account comprises fictitious user information based on the user account and an account activity tracking operation for activities performed by the cloned user account, and routing, in response to determining that the calculated risk rank exceeds a predetermined level, the attempt to access to the cloned user account.”
As a result, the claims are allowable over the cited prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/             Primary Examiner, Art Unit 2437